Citation Nr: 1645272	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO. 98-14 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent disabling for a right hip disability.

2. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine, to include as secondary to service-connected disability(ies), and/or entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of a fall at a VA medical facility.

3. Entitlement to an initial rating in excess of 10 percent disabling prior to November 17, 2010, and in excess of 40 percent thereafter, for a lumbar strain with degenerative joint disease (DJD). 

4. Entitlement to an initial rating in excess of 10 percent disabling prior to November 24, 2015, and in excess of 20 percent thereafter for right lower extremity radiculopathy associated with a lumbar strain with DJD. 

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In September 1998 and February 2006, the Veteran testified by a Decision Review Officer (DRO) at the local RO. A copy of each hearing transcript is associated with the claims file. 

In December 2008, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. In January 2012, the Veteran was informed that the Veterans Law Judge who conducted the December 2008 Board hearing had retired, and the Veteran, therefore, had the right to request another hearing before another Veterans Law Judge. In March 2012, the Veteran indicated that he did not want another Board hearing. 

In December 2000, April 2009, June 2012, and October 2015, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

In April 2009, the Board, in pertinent part, denied entitlement to an increased disability rating for a right hip disability, which the Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court). In a June 2015 Joint Motion for Partial Remand (JMPR), the Court, in pertinent part, vacated that portion of the April 2009 that denied entitlement to an increased disability rating for a right hip disability, and remanded the case to the Board for adjudication consistent with the Court's order. 

With respect to the lumbar spine DDD claim, the Veteran has advanced several theories of entitlement. While his primary contention is that compensation is warranted under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of a fall at a VA medical facility, he also claims entitlement to service connection as secondary to his service-connected disabilities. As secondary service connection is a greater benefit to the Veteran, it must be adjudicated prior to adjudication under the provisions of 38 U.S.C.A. § 1151. See e.g., Hornick v. Shinseki, 24 Vet. App. 50 (2010).

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a claim for a TDIU is implicitly raised whenever a veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating); see also Comer v. Peake, 552 F3d. 1362 (2009). While the Veteran was denied entitlement to a TDIU in an unappealed August 2016 rating decision, the Veteran's claim of unemployability remained implicitly part and parcel of his claims for increased disability ratings that are being remanded in this decision. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The Board is cognizant of the further delay occasioned by this directive. However, further development is required to ensure VA's duty to assist the Veteran is satisfied and the Veteran is given every due consideration for development of his claims under the law. The issues of entitlement to service connection for lumbar spine DDD, entitlement to increased disability ratings for lumbar strain with DJD and right lower extremity radiculopathy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire initial rating period, the Veteran's right hip disability has been manifested by subjective complaints of pain resulting in decreased functional capacity and decreased weight bearing tolerance; objective findings include greater than 75 degrees of flexion, greater than five degrees of extension, greater than 10 degrees of abduction, greater than 15 degrees of external rotation, and sufficient adduction to cross his legs. 

2. For the entire initial rating period, right hip ankylosis, flail joint, impairment of the femur, or a compensable limitation of motion have not been shown. 


CONCLUSION OF LAW

For the entire initial rating period, the criteria for an increased rating in excess of 10 percent disabling for a right hip disability have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5251-5253 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the claim now decided, VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

As the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for a right hip disability, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the December 2008 Board hearing. 

The Veteran was afforded VA examinations in April 1998, September 2002, July 2003, January 2005, June 2006, June 2008, and March 2014. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the right hip disability. In addition, the VA examiner addressed all the relevant rating criteria for rating hip disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

The Veteran has not been afforded an examination since March 2014; however, a specific assertion of worsening of symptoms since the last VA examination was not made. The Board finds that preponderance of the evidence does not demonstrate worsening since the last VA examination and a new VA examination is not warranted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). Such separate disability ratings are known as staged ratings. 

Regarding orthopedic disabilities, when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Pursuant to 
38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance 
(38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Although pain may cause a functional loss, pain itself does not constitute functional loss. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14. However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Right Hip Disability

The Veteran contends that he has chronic pain in his right hip that results in decreased mobility, decreased functional capacity, and decreased weight bearing tolerance. Accordingly, the Veteran contends that a higher disability rating is warranted. 

The Veteran's right hip disability, diagnosed as a hip strain with residuals, is currently rated under two diagnostic codes. First, the right hip disability is rated as 10 percent disabling under the hyphenated Diagnostic Code 5099-5019. Second, the right hip disability is rated as non-compensable under Diagnostic Code 5251. 

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition. See 38 C.F.R. § 4.27. Hip strain is not specifically listed in the Rating Schedule. Diagnostic Code 5019 contemplates bursitis, a similar painful musculoskeletal condition. Therefore, the hyphenated Diagnostic Code 5099-5019 is an appropriate diagnostic code under which to rate the Veteran's right hip disability as it addresses the same functional effects of the disability.

The Rating Schedule provides that all diseases contemplated by Diagnostic Codes 5013 through 5024 (except gout) will be rated on limitation of motion of the affected body parts, as degenerative arthritis, which is contemplated by Diagnostic Code 5003. 38 C.F.R. § 4.71a. Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. Id. The diagnostic codes that focus on limitation of motion of the hip and thigh are Diagnostic Codes 5251, 5252, and 5253. Normal range of motion of the hip is listed as 125 degrees of flexion and 45 degrees of abduction. See 38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5251 provides a single 10 percent rating for a limitation of thigh/hip extension to five degrees. 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5252, a 10 percent rating will be assigned for a limitation of thigh/hip flexion to 45 degrees; a 20 percent rating will be assigned for a limitation of thigh/hip flexion to 30 degrees; a 30 percent rating will be assigned for a limitation of thigh/hip flexion to 20 degrees; and a 40 percent rating will be assigned for a limitation of thigh/hip flexion to 10 degrees. Id. 

Under Diagnostic Code 5253, a 10 percent rating will be assigned for a limitation of thigh/hip rotation such that an individual cannot toe-out more than 15 degrees on the affected leg, or a limitation of thigh/hip adduction such that an individual cannot cross their legs; and a 20 percent disability rating will be assigned for a limitation of thigh/hip abduction such that motion is lost beyond 10 degrees. Id. 

Diagnostic Codes 5251 through 5253 do not provide for a non-compensable disability rating. In every instance where the Rating Schedule does not provide a non-compensable evaluation for a diagnostic code, a non-compensable disability rating will be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

A June 1997 VA treatment record reflects that the Veteran reported right hip pain after a fall in November 1996 at the VA Medical Center (VAMC) in Salisbury, North Carolina. The VA clinician noted a normal physical examination and diagnosed a contusion of the right hip. 

Upon VA examination in April 1998, the Veteran reported chronic right hip pain; the Veteran denied acute flare-ups. The Veteran reported being unemployed, but able to perform his activities of daily living. Upon range-of-motion testing, the VA examiner documented 120 degrees of pain-free flexion, 25 degrees of pain-free extension, 25 degrees of pain-free adduction, 45 degrees of pain-free abduction, 40 degrees of pain-free internal rotation, and 60 degrees of pain-free external rotation. Following examination, including diagnostic imaging, the VA examiner diagnosed right hip pain without DJD and indicated that the examination was normal. 

During the September 1998 DRO hearing, the Veteran testified that he experiences recurrent right hip pain as a result of the 1996 fall at the VAMC. The Veteran reported feeling as if his hip joint was out of place. Regarding overall function, including the effects of the back, knee, and hip disabilities, the Veteran reported decreased sitting, standing, and walking tolerance, difficulty lifting heavy objects, and an inability to perform occupational duties. 

A February 2001 private treatment record reflects that the Veteran reported bilateral hip pain associated with his low back pain, which was aggravated by a slip-and-fall injury sustained in January 2001 at a grocery store. The physician noted pain with flexion, extension, internal rotation, and external rotation. The physician diagnosed bilateral hip strains. 

An August 2001 private occupational disability examination report reflects complaints of constant low back pain with right-sided radiating pain and right foot paresthesias and difficulty walking independently. Upon hip range-of-motion testing, the private physician documented 75 degrees of flexion, 20 degrees of extension, 15 degrees of adduction, 30 degrees of abduction, and 30 degrees of internal and external rotation. The private physician noted hip musculature weakness. The physician did not diagnose a hip condition, but instead evaluated the Veteran's symptoms in the context of a herniated lumbar disc. 

Upon VA examination in September 2002, the Veteran reported right hip pain since the slip-and-fall incident at the VAMC. Upon physical examination, the VA examiner noted no tenderness to palpation, no antalgic gait pattern, and no loss of balance. Upon range-of-motion testing, the VA examiner documented 100 degrees of pain-free flexion, 35 degrees of pain-free adduction, 40 degrees of pain-free abduction, 30 degrees of pain-free internal rotation, and 25 degrees of pain-free external rotation. The VA examiner concluded that the examination, including diagnostic imaging, was normal. In two subsequent addenda medical opinions, the VA examiner confirmed no residual disability in the right hip. See December 2002 Medical Opinion, February 2003 Medical Opinion. 

Upon VA examination in July 2003, the Veteran reported right hip pain three-to-four days a week, and indicated that the use of the cane for ambulation was primarily due to the hip pain. The VA examiner noted that it was unclear whether the reports of hip pain were radiating pain from the back or a separate condition. Upon physical examination, the VA examiner noted an antalgic gait pattern, but no tenderness to palpation. Upon range-of-motion testing, the VA examiner documented 100 degrees of flexion, 35 degrees of adduction, 40 degrees of abduction, and full internal and external rotation. Following examination, including diagnostic X-ray testing, the VA examiner diagnosed a right hip strain with residuals. 

Upon VA examination in January 2005, the Veteran reported chronic right lateral hip pain that was aggravated by walking greater than 10 minutes and stair negotiation, resulting in an additional functional loss during flare-ups. The VA examiner noted that the Veteran reported use of a cane for ambulation due to the back condition. Upon physical examination, the VA examiner noted tenderness to palpation, but no muscle spasm or atrophy, no instability and no swelling. Upon range-of-motion testing, the VA examiner documented 100 degrees of flexion with pain at end-range, 30 degrees of pain-free extension, 25 degrees of pain-free adduction, 45 degrees of pain-free abduction, 30 degrees of internal rotation with pain at end-range, and 60 degrees of external rotation with pain at end-range. The VA examiner noted that pain upon motion resulted in a 25 degree loss of flexion and 10 degree loss of internal rotation; the VA examiner noted no additional loss of motion with repetitive testing. Following examination, the VA examiner diagnosed status post right hip strain with residual pain and some limitation of flexion. 

Upon VA examination in June 2006, the Veteran reported chronic right hip pain with episodes of giving way during ambulation; he reported flare-ups with excessive activity or with changes in the weather. The Veteran reported using either a walker or a cane for ambulation; however, the VA examiner noted that the Veteran drove himself to the VA examination. Upon range-of-motion testing, the VA examiner documented 100 degrees of flexion, 20 degrees of adduction, 45 degrees of abduction, 40 degrees of internal rotation, and 60 degrees of external rotation; the VA examiner noted that the Veteran complained of pain during all movements except flexion, but that pain only limited motion into rotation. The VA examiner noted no change in motion with repetitive testing. In conclusion, the VA examiner indicated that "motor and sensory examination at the hip is, in [his] opinion, normal."

Upon VA examination in June 2008, the Veteran reported worsening right hip pain necessitating the use of an assistive device (cane or walker) for ambulation. Upon range-of-motion testing, the VA documented 90 degrees of flexion, 30 degrees of extension, 10 degrees of adduction, 30 degrees of abduction, 20 degrees of internal rotation, and 20 degrees of external rotation. The VA examiner noted that when sitting, standing, or performing functional movements such as doffing his brace, there was a greater range of motion and no objective evidence of pain: "all of the [Veteran's] pain [symptoms] appear focused toward his low back until the formal exam[ination] for the ... right hip [began,] at which time he grimaces appropriately." As a result, the VA examiner indicated that the Veteran "made a poor effort to demonstrate actual [range of motion] of the right hip." 

Upon VA examination in March 2014, the Veteran reported constant right hip pain aggravated by "any movement of [the] hip." The Veteran reported particular difficulty rising from a seated position and walking farther than a quarter-mile. Upon range-of-motion testing, the VA examiner documented 120 degrees of flexion with pain beginning at 90 degrees, more than five degrees of extension with pain beginning beyond five degrees, 25 degrees of adduction with pain at end-range, 45 degrees of abduction with pain at end-range, 40 degrees of internal rotation with pain at end-range, and 60 degrees of external rotation with pain at end-range; the VA examiner noted no change in range of motion upon repetitive testing. Regarding functional loss, the VA examiner noted less movement than normal, pain upon movement, disturbance of locomotion, and interference with weight bearing. The VA examiner specifically denied the presence of ankylosis, malunion or nonunion of the femur, flail hip joint, leg length discrepancy, and degenerative arthritis. 

A September 2014 private treatment record reflects that the Veteran reported an acute episode of right lower back and hip pain with radiating symptoms down his right leg. The private clinician noted that the Veteran's reports located the pain in the hip in particular, but that his symptoms were consistent with his chronic low back pain with right-sided radiculopathy. While the private clinician did not perform a hip-centered examination, a contemporaneous X-ray documented "minimal degenerative changes of the right hip." Following examination, the private clinician indicated that the Veteran's complaints of pain were likely referred pain from his lumbar spine condition, and his opinion that the Veteran was likely seeking narcotic medication. 

The preponderance of the evidence is against a finding of entitlement to an initial disability rating in excess of 10 percent for a right hip disability. Regarding limitation of motion, the preponderance of the evidence demonstrates that the Veteran's right hip disability has been manifested by a non-compensable limitation of motion. Diagnostic Code 5251 provides a compensable disability rating when hip extension is limited to five degrees or less. Diagnostic Code 5252 provides a compensable disability rating when hip flexion is limited to 45 degrees or less. Diagnostic Code 5253 provides a compensable disability rating when hip abduction is limited to 10 degrees or less, when external rotation is limited to 15 degrees or less, or when adduction is limited such that a veteran is unable to cross his legs. The Veteran has consistently demonstrated across the appeal period greater ranges of motion in all planes than that contemplated by compensable disability ratings. 

The Board has considered application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, specifically any additional limitation of motion due to pain or other orthopedic factors. Even with consideration of the additional loss of motion upon repetitive testing or during periods of flare-ups, the Veteran demonstrated a limitation of motion to, at worst, 75 degrees of flexion, at least five degrees of extension, at least 10 degrees of abduction, sufficient adduction to cross his legs, and at least 15 degrees of external rotation. See Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. at 206-07. These limitations of motion due to excess fatigability or flare-ups represent a non-compensable limitation of motion under Diagnostic Codes 5261, 5262, and 5653. See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.31. 

The Board has specifically considered the findings documented in the January 2005 and June 2008 VA examination reports. See June 2010 JMPR. The January 2005 VA examiner indicated that the Veteran experienced an additional functional limitation during periods of flare-ups, specifically noting that the flare-ups are manifested by increased pain upon functional movements. Following examination, the VA examiner documented an additional loss of 25 degrees of hip flexion due to pain. As the Veteran demonstrated 100 degrees of pain-free hip flexion, the additional functional loss during a flare-up would be approximately 75 degrees; this limitation of motion represents a non-compensable limitation of motion. 

The June 2008 VA examiner noted that the Veteran reported pain throughout the entire movement into hip flexion and hip abduction, which the Veteran contends is indicative of a greater functional loss that the disability rating contemplates. However, the VA examiner specifically indicated that the Veteran made a poor effort to demonstrate actual limitation in the right hip range of motion. The VA examiner further indicated that the Veteran demonstrated greater range of motion without pain while performing functional movements, such as taking off his knee brace, than when the joint motion was formally assessed. Therefore, while the Veteran reported pain throughout the movement, the VA examiner found these complaints not consistent with the rest of the examination. In addition, the complaints of pain throughout the movement are not consistent with complaints during other examinations, both before and after the June 2008 examination, where the Veteran reported pain at the end-range of available movement. Accordingly, the Board finds the Veteran's reports during the June 2008 VA examination of pain throughout hip flexion and abduction motion less probative on the extent of actual functional limitation due to pain. 

Despite a non-compensable limitation of motion, the lay and medical evidence establishes that the Veteran experiences chronic pain that worsens with acute flare-ups or exacerbations. The lay and medical evidence establishes that these symptoms result in decreased functional use and decreased weight bearing tolerance. In consideration of the Veteran's pain and functional impairments associated with flare-ups, the Board finds that a 10 percent disability rating currently assigned is appropriate for the Veteran's right hip disability for the entire rating period on appeal. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Burton, 25 Vet. App. 1; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32. 

The Veteran has described painful motion in more than one direction of hip movement. At various times during the appeal period, the Veteran has reported pain into flexion, extension, abduction, adduction, and external rotation. As the Veteran has consistently demonstrated a non-compensable limitation of motion, a 10 percent disability rating is warranted on the basis of painful motion under 38 C.F.R. § 4.59. However, separate 10 percent disability ratings for each direction of movement on the basis of painful movement are not warranted. As provided for under Diagnostic Code 5003, where the limitation of motion of the specific joint involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion. (Emphasis added); see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Therefore, while the Veteran has reported painful motion in multiple directions of hip movement that encompass three separate diagnostic codes, application of Diagnostic Code 5003 and 38 C.F.R. § 4.59 does not require separate 10 percent disability ratings under each diagnostic code. 

The Board has considered application of additional diagnostic codes that are raised by the evidence of record. Schafrath, 1 Vet. App. 589. In this regard, however, VA examiners across the appeal period have specifically denied the presence of hip ankylosis, flail joint of the hip, or impairment of the femur. Therefore, a disability rating under Diagnostic Codes 5250, 5254, or 5255 is not warranted. 38 C.F.R. § 4.71a. 

The Board has also considered entitlement to a higher disability rating under Diagnostic Code 5003. Under Diagnostic Code 5003, a 20 percent disability rating is provided, in the absence of limitation of motion, for X-ray evidence of involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a. The Veteran's service-connected lumbar spine disability and bilateral knee disabilities included arthritis (DJD); therefore, he has at least two major joints with arthritis. However, the Veteran demonstrates a limitation of motion in the right hip, albeit a non-compensable limitation. Moreover, the preponderance of the evidence does not demonstrate occasional incapacitating exacerbations. Accordingly, a higher disability rating under Diagnostic Code 5003 is not warranted. 38 C.F.R. § 4.71a. 

The Veteran's reports of pain, limitation of movement, and decreased functional capacity have been considered in evaluating the severity of the Veteran's right hip disability. The evidence establishes that the Veteran has multiple service-connected disabilities that result in symptomatology that affects the right hip. As detailed above, the Veteran's symptoms have often been attributed not to the right hip disability, but to the lumbar spine disability with lower extremity radiculopathy. While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of his hip disability according to the appropriate rating criteria, nor is he competent to differentiate specific symptoms between two disabilities with similar symptomatic presentations.

In contrast, the medical findings provided by the VA examiners directly address the criteria under which this disability is evaluated. In addition, the Veteran's treating clinicians and VA examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the right hip disability alone and had sufficient facts and data on which to base the conclusion; accordingly, the Board finds these medical opinions to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The evidence demonstrates that the Veteran regularly uses a cane or walker to assist with ambulation. The use of assistive devices, such as a cane or walker, is not specifically listed in the rating criteria for evaluating hip disabilities. Assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability. For instance, a cane or walker is provided to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance. The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive devices directly addresses a veteran's functional limitations. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202. The Board has fully considered the Veteran's use of assistive devices as it relates to the symptomatology and functional impairment associated with his right hip disability in the determination that a higher disability rating is not warranted.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased rating in excess of 10 percent disabling for a right hip disability. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102.



Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The symptomatology and impairments caused by the Veteran's right hip disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria specifically provide for disability ratings for orthopedic disabilities based on limitation of motion, including due to pain and other orthopedic factors. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202. In this regard, the Veteran's right hip disability is manifested by symptoms of pain, decreased functional mobility, and decreased weight bearing tolerance. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5251-5253. 

The Veteran has reported functional impairments such as difficulty with prolonged walking, difficulty in stair negotiation, and difficulty arising from a seated position, particularly during flare-ups; however, such impairments are considered as part of the schedular rating criteria. The Veteran's reported use of assistive devices for ambulation, which is indicative of the severity of the symptoms such as pain, weakness, and fatigue, provides additional evidence to assist in determining the additional functional impairment caused by the right hip disability, as allowed and instructed by DeLuca. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disability on appeal. In addition, the Board has additionally considered ratings under alternate schedular rating criteria as discussed above. See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595. 

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). As such, and in the absence of exceptional factors associated with the Veteran's right hip disability, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent disabling for a right hip disability is denied. 


REMAND

While service connection is in effect for a lumbar strain with DJD, the Veteran is seeking entitlement to compensation for lumbar spine DDD either under the provisions of 38 U.S.C.A. § 1151 or as service-connected secondary to a service-connected disability. However, the medical evidence is unclear as to whether the Veteran's lumbar spine DDD represents a separate and distinct disability from his service-connected lumbar strain with DJD and associated bilateral lower extremity radiculopathies. 

While a VA medical opinion was obtained in May 2016 that addressed the theory of secondary service-connection, this opinion only addressed whether the Veteran's lumbar spine DDD was caused or aggravated by his service-connected bilateral knee or right hip disabilities. Accordingly, a new VA examination is needed to determine if the Veteran's lumbar spine DDD is a separate disability, and if so, to delineate which symptoms are attributable to which disability. Furthermore, a new opinion is needed that addresses whether the lumbar spine DDD, if a separate disability, was caused or aggravated by the lumbar strain with DJD and associated lower extremity radiculopathies. Finally, as adjudication of the lumbar DDD claim may affect the increased rating and TDIU claims, these claims must be delayed. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the lumbar spine DDD. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Is the Veteran's lumbar spine DDD a separate and distinct disability from his service-connected lumbar strain with DJD and associated bilateral lower extremity radiculopathies?

If no, the VA examiner should delineate which subjective symptoms, objective signs, and/or functional limitations are attributable to the lumbar spine DDD and which are attributable to the lumbar strain with DJD and associated bilateral lower extremity radiculopathy disabilities. 

b. If a separate and distinct disability is found, was the Veteran's lumbar spine DDD caused or aggravated by the service-connected lumbar strain with DJD disability and/or bilateral lower extremity radiculopathy disabilities?

If the opinion is that the lumbar spine DDD is aggravated by a service-connected disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*A November 1996 VA treatment record reflects that the Veteran reported right hip, low back, and right knee pain as a result of a fall on ice at the Salisbury VAMC in October 1995. While the clinician's handwriting is slightly illegible, it appears that the Veteran reported symptoms along the L5-S1 spinal dermatome. Following examination, the VA clinician diagnosed a likely lumbosacral strain.

*In late November 1996, the Veteran was admitted for psychiatric treatment to the Salisbury VAMC. On November 28, 1996, while a patient, the Veteran slipped in a puddle of urine and fell onto the floor. At that time, the Veteran reported right knee, right hip, and back pain. Following initial assessment, a VA physician indicated that the Veteran had experienced a minor injury, with X-rays of the right hip and knee negative for fractures.

*A June 1997 VA treatment record reflects that the Veteran reported back, right hip, and knee pain after the November 1996 slip-and-fall incident. The VA clinician noted decreased thoracolumbar range of motion, but an otherwise normal examination. The VA clinician diagnosed a lumbosacral strain by history.

*A February 1998 VA treatment record notes that the Veteran has chronic low back pain with DDD. The Veteran reported radiating pain into the right hip and leg.

*Upon VA examination in April 1998, the VA examiner diagnosed chronic low lumbosacral strain without DJD or DDD. The VA examiner then indicated that "all of the complaints and findings on this exam[ination] could be secondary to trauma."

*An August 1998 lumbar spine magnetic resonance imaging (MRI) report documents an intervertebral disc extrusion with a free fragment at the L1-L2 spinal level, and central disc protrusion without significant neural compromise at the L5-S1 spinal level.

*A September 1998 VA treatment record reflects that the Veteran reported low back pain with radiating symptoms into both legs. The VA clinician diagnosed low back pain with intervertebral disc protrusion.

*A January 1999 VA treatment record reflects that the Veteran reported chronic low back pain following a slip-and-fall injury in November 1996. The Veteran reported shooting pain down into both lower extremities. Upon physical examination, the VA clinician noted normal neurological testing. The VA physician diagnosed herniated disc with myofascial pain. 

*An August 2000 private treatment record reflects that the Veteran reported "significant back pain radiating down both legs and [he] was ultimately diagnosed with an L1-2 extruded disc fragment." Following examination, the physician diagnosed a complicated history of mechanical low back pain with persistent presence of a midline extruded disc at the L1-L2 spinal level. The physician opined, however, that it was unclear whether the extruded disc "has any relationship to his current back ailment."

*Private treatment records dated between February and April 2001 reflect that the Veteran reported increased low back and radiating pain following the slip-and-fall injury at a grocery store. A February 2001 record documents a normal neurological examination and reflects a diagnosis of acute lumbosacral strain. An April 2001 record, however, documents increased right lower extremity pain and episodes of giving way, resulting in falling at least 10 times in the preceding two weeks; the physician also noted that a sensory examination was equivocal for possible S1 spinal hypoesthesia.

*An August 2001 private occupational disability examination report reflects that the Veteran reported constant low back pain with right-sided radiating pain and right foot paresthesias and difficulty walking independently. Upon physical examination, the private physician documented limited thoracolumbar range of motion, paraspinal tenderness, and right lower extremity weakness. The physician diagnosed a chronic herniated disc.

*Upon VA examination in September 2002, the VA examiner diagnosed lumbar strain with intervertebral disc symptoms. 

*Upon VA examination in July 2003, the VA examiner diagnosed DDD and DJD of the lumbosacral spine with a herniated disc at the L1-L2 spinal level. 

*Upon VA examination in January 2005, the VA examiner diagnosed "status post lumbar strain, degenerative lumbar disc disease by MRI evaluation, with residual pain, and some limitation of motion; no radiculopathy on this examination." 

*Upon VA examination in June 2006, the VA examiner diagnosed DDD and DJD of the lumbosacral spine with residuals.

*Upon VA examination in June 2008, the VA examiner noted an October 2006 MRI report that documented "very minimal degenerative change with no evidence for neural compromise." Following examination, the VA examiner diagnosed DJD of the lumbar spine.

*Upon VA examination in July 2010, the VA examiner diagnosed lumbar DJD and a central disc herniation at the L1-L2 spinal level.

*Upon VA examination in March 2014, the VA examiner diagnosed "DDD/DJD" of the lumbosacral spine, but denied the presence of intervertebral disc syndrome and bladder incontinence. In providing the diagnoses, the VA examiner noted the 1998 MRI that documented a herniated disc at the L1-L2 spinal level and disc protrusion at the L5-S1 spinal level. The VA examiner added that "recent [X-] rays have shown DJD in addition." 

*Additional private and VA treatment records throughout the appeal period reflect diagnoses of lumbosacral DJD and DDD. Some records provided both of these diagnoses together, while other records provide only one of these diagnoses. Some records ascribe the lumbar radiculopathy to the DDD, while other records ascribe the radiculopathy to the DJD. These records, however, do not delineate which symptoms are attributable to DJD as opposed to those symptoms attributable to DDD.

*Upon VA examination in November 2015, the VA examiner diagnosed "DDD/DJD" of the lumbosacral spine with mild compression fracture of the L2 vertebra. 

*In a May 2016 supplemental medical opinion, the VA examiner opined that "the Veteran's service connected disabilities of knees and [right] hip are not secondary to, or [] causing aggravation to the DDD of the lumbar spine." The VA examiner did not provide an opinion discussing any relationship between the lumbar spine DDD and the lumbar strain with DJD and associated bilateral lower extremity radiculopathy disabilities. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. The AOJ should review the record and ensure that all directed development is conducted and responsive to this remand. Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative, if any, should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


